                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 19-03103-01-CR-S-SRB

 JULIA M. LAWRENCE,

                               Defendant.

               UNITED STATES’ SUGGESTIONS IN OPPOSITION TO
             DEFENDANT’S MOTION TO SUPPRESS EVIDENCE (Doc. 25)

       The United States of America, by Jessica R. Sarff, Assistant United States Attorney, hereby

moves the Court to deny Defendant Julia M. Lawrence’s Motion to Suppress Evidence (Doc. 25).

No ground raised in Lawrence’s motion requires the suppression of the evidence seized. As a

result, Lawrence’s motion should be denied.

                                  I. FACTUAL STATMENT

       On May 29, 2019, Springfield, Missouri, Police Department (“SPD”) Officers Zachary

Schlup and Jeron Tauai were conducting surveillance of a residence located in the 1300 block of

North Fulbright Avenue, Springfield, Missouri.     That location was the residence of a known

methamphetamine dealer in the area. At approximately 7:40 p.m., the officers observed a black

2008 Nissan Xterra bearing Missouri registration PS6Z0T leave the residence heading eastbound

on Calhoun Street. The vehicle was registered to Defendant, Julia M. Lawrence.

       At the intersection of Calhoun Street and West Avenue, the vehicle stopped in the

intersection. The rear driver’s door was almost in line with the stop sign. The vehicle then turned

northbound and accelerated above the posted speed limit of 30 miles per hour. Officer Schlup

paced the vehicle at over 40 miles per hour.



         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 1 of 10
       Due to the two traffic violations, Officer Schlup conducted a traffic stop on the vehicle in

a parking lot located at 2422 West Division Street. The officers approached the vehicle and made

contact with Brian L. Blackard (driver) and Lawrence (passenger). Officer Schlup advised

Blackard and Lawrence why they had been stopped and requested their identification and proof of

insurance. Lawrence stated the vehicle belonged to her and provided Officer Schlup with an

expired insurance card. When Officer Schlup asked Lawrence for her identification a second time,

Lawrence retrieved her Missouri identification card from her wallet and questioned Officer Schlup

regarding why they had been pulled over. Lawrence also told Officer Schlup she did not have to

provide him with her identification if she did not want to. Officer Schlup stated that was true, and

Lawrence then willingly provided him with her identification.

       Officer Schlup asked Blackard to step out of the vehicle to speak with him and asked him

if he had any weapons on him. Blackard began to exit the vehicle and Officer Schlup observed

multiple knives in his front pockets. Blackard stated he had a firearm on his right ankle and another

one in the driver’s floorboard. Officer Schlup placed Blackard in handcuffs and asked Lawrence

to exit the vehicle for safety reasons. Officer Schlup advised Blackard he was going to secure the

knives and firearms and asked Blackard for consent to search his person, which Blackard granted.

Officer Schlup searched Blackard’s person and located a total of three knives, several lighters, and

a Smith and Wesson, M&P Shield, 9mm, semi-automatic pistol, serial number HKR8170, in a

holster on Blackard’s right ankle.

       Officer Schlup looked in the driver’s floor board and located a Harrington and Richardson,

Model 922, .22 caliber, revolver, serial number N79280. The revolver’s barrel was pointed toward

the floorboard and the handle was laying up on the center console, easily accessible by either

Blackard or Lawrence.



                                                  2

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 2 of 10
        Officer Schlup unloaded the firearms and placed them, along with the knives, in the front

driver’s seat of the vehicle. At that time, Officer Schlup began conducting routine identification

and warrant checks on both Blackard and Lawrence, including a criminal history check to

determine whether either or both of them were convicted felons. Officer Schlup also requested a

check on the firearms’ serial numbers to determine their registration status and whether they were

stolen. During this time, Lawrence was verbally combative, yelling about an illegal search and

illegal detention. Officer Schlup advised Lawrence what he was doing in an attempt to calm her

down. At that time, Lawrence stated she was a convicted felon and was on probation/parole for

possession of a controlled substance. Officer Schlup requested SPD Detective Brad Nicholson, a

canine handler, respond to the scene because both Blackard and Lawrence denied consent to search

the vehicle.

        Dispatch advised Officer Schlup that Blackard had two possible warrants out of Greene

County for traffic offenses and unlawful use of a weapon. Blackard, who was positive he was

going to jail, requested that all of the items from his pockets be placed inside the vehicle. Officer

Schlup conducted a secondary pat down of Blackard’s person and located a rubber mouthpiece

that would go to a pipe. Officer Schlup smelled the mouthpiece and detected what he believed to

be a slight odor of burnt marijuana. Officer Schlup placed the mouthpiece on the driver’s seat of

the vehicle, and Lawrence stated, “You put that rubber piece that smells like marijuana inside the

car so you can search it didn’t you?” Officer Schlup, who had not verbally expressed his suspicion

regarding the smell of marijuana, told Lawrence he did think the mouthpiece had a slight odor of

marijuana, and that her comment had only raised his suspicion.

        While Officer Schlup was still waiting on confirmation of the warrants and criminal history

returns for both Blackard and Lawrence, Officer Nicholson arrived on scene with his Police



                                                 3

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 3 of 10
Service Dog (“PSD”) “Hank.” Hank conducted an exterior sniff of the vehicle and alerted for the

presence of narcotics on the front passenger door by sitting and staring.           The officers then

conducted a search of the vehicle and located, among other things, approximately 314 gross grams

of methamphetamine inside a Taco Bell bag under the passenger seat, over $2,000 in U.S. currency

and assorted pills in Lawrence’s purse; and baggies, scales, syringes, and q-tips in a black zip bag

sitting on the rear passenger seat. SPD Officer Sarah Smith later searched Lawrence’s person

incident to arrest and located a clear baggie containing 31.9 grams of methamphetamine.

                                     II. LEGAL ANALYSIS

       In her motion to suppress evidence, Lawrence argues her continued detention during a

traffic stop while officers called a canine officer went beyond the permissible bounds of the Fourth

Amendment and the standard set forth in Terry v. Ohio, 392 U.S. 1 (1968) and Rodriguez v. United

States, 575 U.S. 348 (2015). She further argues that officers’ questions toward her, as well as

attempts to secure consent to search her vehicle, all impermissibly added time to the traffic stop.

For the reasons that follow, Lawrence’s arguments are without merit, and her motion to suppress

should be denied.

       1. Officer Schlup Did Not Extend the Traffic Stop to Conduct a Dog Sniff of Lawrence’s
          Vehicle.

       The dog sniff of Lawrence’s vehicle, as well as any and all questioning of Lawrence

regarding whether she would consent to a search of her vehicle, were conducted prior to Officer

Schlup completing routine tasks associated with the traffic stop. Officer Schlup’s actions were

wholly within the bounds of the Fourth Amendment, and Lawrence’s motion to suppress evidence

should be denied.

       It is well established that when a defendant is detained incident to a traffic stop, “the officer

does not need reasonable suspicion to continue the detention until the purpose of the traffic stop


                                                  4

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 4 of 10
has been completed.” United States v. Bueno, 443 F.3d 1017, 1025 (8th Cir. 2006). “Occupants,

including passengers, may be detained ‘while the officer completes a number of routine but

somewhat time-consuming tasks related to the traffic violation.’” United States v. Ovando-Garzo,

752 F.3d 1161, 1163 (8th Cir. 2014) (citing United States v. Riley, 684 F.3d 758, 764 (8th

Cir.2012)). These routine tasks can include computerized checks of the vehicle’s registration, the

driver’s license and criminal history, and the writing up of a citation or warning. Id.; see also

Rodriguez, 575 U.S. at 355 (“Beyond determining whether to issue a traffic ticket, an officer’s

mission during a traffic stop typically includes checking the driver’s license, determining whether

there are outstanding warrants against the driver, and inspecting the automobile’s registration and

proof of insurance.”).

       In Rodriguez, the Supreme Court held that “a dog sniff is not fairly characterized as part of

the officer’s traffic mission.” 575 U.S. at 456. Thus, the police may not extend an otherwise-

completed traffic stop, absent reasonable suspicion, in order to conduct a dog sniff. Id. However,

“a dog sniff is not a search within the meaning of the Fourth Amendment, and thus requires no

probable cause to be performed.” United States v. Sanchez, 417 F.3d 971, 976 (8th Cir. 2005).

Thus, “as long as a traffic stop is not extended in order for officers to conduct a dog sniff, the dog

sniff is lawful.” United States v. Fuehrer, 844 F.3d 767, 773 (8th Cir. 2016) (citing Illinois v.

Caballes, 543 U.S. 405, 409 (2005)).

       Here, as noted above, Officer Nicholson and his PSD Hank conducted a dog sniff of

Lawrence’s vehicle while Officer Schlup was waiting on confirmation of Blackard’s warrants and

criminal history returns for both Blackard and Lawrence. Case law is clear that warrant and

criminal history checks are routine tasks associated with a traffic stop, notwithstanding the writing

of any warning or citation for the traffic violation. Officer Schlup did not extend the stop in any



                                                  5

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 5 of 10
way prior to commencing these tasks, and no questions were asked of Lawrence with respect to

whether or not she would consent to a search of her vehicle after these tasks were completed.

Lawrence’s motion to suppress evidence should be denied.

       2. Officer Schlup Developed Independent Probable Cause to Search Lawrence’s Vehicle
          Prior to the Dog Sniff Being Completed.
       Notwithstanding the fact that the traffic stop was not unlawfully extended, Lawrence’s

motion to suppress should be denied because Officer Schlup developed independent probable

cause to search Lawrence’s vehicle when (1) he observed a firearm inside the vehicle, in plain

view and within Lawrence’s reach, and Lawrence admitted to being a convicted felon; and (2) he

smelled what he believed, based upon his training and experience, to be the odor of burnt marijuana

on the rubber mouthpiece he retrieved from Blackard’s pocket and Lawrence made a statement

confirming his suspicion that the odor was marijuana.

       Under the Fourth Amendment, law enforcement officers may stop a vehicle if they have

“an articulable and reasonable suspicion that a traffic violation has occurred.” United States v.

Washington, 455 F.3d 824, 826 (8th Cir. 2006). Under what is termed the “automobile exception”

to the warrant requirement, an officer who has lawfully stopped a vehicle can search the vehicle

without a warrant if the officer has probable cause. United States v. Mayo, 627 F.3d 709, 713-14

(8th Cir. 2010). “Probable cause exists when, given the totality of the circumstances, a reasonable

person could believe there is a fair probability that contraband or evidence of a crime will be found

in a particular place.” Id. (internal quotation marks omitted).

               a. Officer Schlup Had Probable Cause to Search Lawrence’s Vehicle for Evidence
                  Associated with Lawrence Having Committed the Crime of Felon in Possession
                  of a Firearm.
       Irrespective of the dog sniff, Officer Schlup developed probable cause to search

Lawrence’s vehicle when he observed a firearm in the vehicle and Lawrence admitted she was a


                                                  6

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 6 of 10
convicted felon.     See 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (defining the crime of felon in

possession of a firearm).

       As noted above, upon making contact with Blackard and Lawrence, Officer Schlup asked

Blackard to exit the vehicle. Blackard complied and stated he had a firearm on his ankle and

another firearm in the driver’s floorboard. Officer Schlup looked in the driver’s floorboard, where

he observed a revolver, the handle of which was laying up on the center console and easily

accessible by either Blackard or Lawrence. Officer Schlup unloaded the firearms and placed them

in the driver’s seat. As Officer Schlup began conducting his routine criminal history and warrant

checks on Blackard and Lawrence, Lawrence became verbally combative, yelling about an illegal

search and an illegal detention. Officer Schlup advised Lawrence what he was doing in an attempt

to calm her down, and Lawrence stated she was a convicted felon on probation/parole with the

State of Missouri.

       At that time, Officer Schlup developed probable cause to both arrest Lawrence and to

search her vehicle for additional firearms, ammunition, or other items associated with Lawrence

having committed the crime of being a felon in possession of a firearm. Notably, even without a

search of the vehicle, a search incident to arrest would have revealed the 31.9 grams of

methamphetamine Lawrence was concealing on her person.              Nevertheless, Officer Schlup

exercised caution and withheld from arresting Lawrence until her criminal history check returned,

and from searching the vehicle until PSD Hank detected the odor of a controlled substance coming

from the vehicle.     This approach was appropriate, and well within the bounds of the Fourth

Amendment. See United States v. Jones, 269 F.3d 919, 926-27 (8th Cir. 2001) (quotation omitted)

(If an officer develops reasonable suspicion regarding unrelated criminal conduct during the course

of a lawful traffic stop, “an officer may broaden his inquiry and satisfy those suspicions” without



                                                 7

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 7 of 10
running afoul of the Fourth Amendment). As a result, Lawrence’s motion to suppress evidence

should be denied.

               b. Officer Schlup Had Probable Cause to Search Lawrence’s Vehicle When He
                  Detected What He Believed to Be the Odor of Burnt Marijuana on the
                  Mouthpiece in Blackard’s Pocket.
       Officer Schlup also developed probable cause to search Lawrence’s vehicle when he

detected the odor of marijuana on the mouthpiece he retrieved from Blackard’s pocket. “The

Supreme Court has recognized that the odor of an illegal drug can be highly probative in

establishing probable cause for a search.” United States v. Caves, 890 F.2d 87, 90 (8th Cir. 1989)

(citing Johnson v. United States, 333 U.S. 10, 13 (1948)). In addition, the Eighth Circuit has held

on numerous occasions that the smell of marijuana coming from a vehicle during a traffic stop

gives an officer probable cause to search for drugs. See United States v. Barry, 394 F.3d 1070,

1078 (8th Cir. 2005) (officer’s observation of a mist in the vehicle, along with the smell of

marijuana and air freshener gave the officer reasonable suspicion to detain defendant); United

States v. Peltier, 217 F.3d 608, 610 (8th Cir. 2000) (deputy had probable cause to search a truck

where the deputy smelled odor of burnt marijuana coming from the cab); United States v. McCoy,

200 F.3d 582, 584 (8th Cir. 2000) (the odor of burnt marijuana on the suspect and the smell of air

freshener in the car gave officer probable cause to search the vehicle); United States v. Neumann,

183 F.3d 753, 756 (8th Cir. 1999) (officer’s detection of the smell of burnt marijuana gave him

probable cause to search the entire vehicle for drugs).

       Here, Officer Schlup observed Lawrence’s vehicle leave a residence known to be

associated with drugs. After dispatch indicated Blackard had possible warrants, Blackard asked

Officer Schlup to place all of the items from his pocket inside the vehicle.      Upon searching

Blackard’s pockets, Officer Schlup retrieved a mouthpiece to a pipe he (Officer Schlup) believed

smelled like marijuana. After Officer Schlup placed the mouthpiece in the vehicle, Lawrence

                                                 8

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 8 of 10
made the statement, “You put that rubber piece that smells like marijuana inside the car so you can

search it didn’t you?” At this point, Officer Schlup developed probable cause sufficient to search

the vehicle even without having conducted a dog sniff. Still, Officer Schlup exercised caution and

withheld from searching the vehicle until PSD Hank detected the odor of a controlled substance

coming from the vehicle.

       At the very least, these facts warranted an extension of the stop to call a canine, because

Officer Schlup certainly had reasonable suspicion that criminal activity was afoot. United States

v. Bloomfield, 40 F.3d 910, 918 (8th Cir. 1994) (“If, during a traffic stop, an officer develops a

reasonable, articulable suspicion that a vehicle is carrying contraband, he has justification for a

greater intrusion unrelated to the traffic offense.”) (internal quotation marks omitted); see also

United States v. Smith, 789 F.3d 923, 929 (8th Cir. 2015) (finding a prolonged stop justified where

the officer had probable cause to search based upon smell of marijuana but took a less intrusive

approach and called a police canine). Thus, even assuming Officer Schlup did extend the traffic

stop to conduct a dog sniff of Lawrence’s vehicle—which the Government contends he did not—

he was justified in doing so under the circumstances.

                                      III. CONCLUSION

       Lawrence’s motion to suppress evidence is frivolous. See Penson v. Ohio, 488 U.S. 75, 91

(1988) (“[T]he canons of professional ethics impose limits on permissible advocacy. It is the

obligation of any lawyer—whether privately retained or publicly appointed—not to clog the courts

with frivolous motions or appeals.”). Lawrence does not assert that either Officer Schlup or

Officer Nicholson falsified any information in their reports, and the arguments she advances in

support of her motion are rendered invalid by facts she does not dispute. Holding an evidentiary

hearing on these issues would be a significant misallocation of judicial resources, and the



                                                9

         Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 9 of 10
Government is respectfully requesting this Court deny the motion to suppress evidence based upon

long and well-established Supreme Court and Eighth Circuit case law.

                                              Respectfully submitted,

                                              TIMOTHY GARRISON
                                              United States Attorney

                                      By      /s/ Jessica R. Sarff
                                              Jessica R. Sarff
                                              Missouri Bar #69322
                                              Assistant United States Attorney
                                              901 St. Louis Street, Suite 500
                                              Springfield, Missouri 65806-2511
                                              (417) 831-4406



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which sent e-mail notification of such filing to
all CM/ECF participants in this case, and I hereby certify that I have mailed by United States Postal
Service the foregoing documents to all non-CM/ECF participants in this case.




                                              /s/ Jessica R. Sarff
                                              Jessica R. Sarff
                                              Assistant United States Attorney




                                                 10

        Case 6:19-cr-03103-SRB Document 31 Filed 07/23/20 Page 10 of 10
